DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 24-25 are objected to because of the following informalities:
Claim 1 recites the limitation “in first chamber” in line 14.  It appears the claim should recite “in the first chamber” for grammatical purposes.
Claim 24 recites the limitation “the heating fluid” in line 2 as well as in line 3.  It appears the claim should recite “the heated fluid” in order to maintain consistency with “a heated fluid” recited in Claim 1, line 2.
Claim 25 recites the limitation “the heating fluid” in line 2 as well as in line 3.  It appears the claim should recite “the heated fluid” in order to maintain consistency with “a heated fluid” recited in Claim 1, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 12-17, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A method for operating an oven comprising” in line 1.  It is unclear if the transitional phrase “comprising” modifies the term “A method” or if the transitional phrase “comprising” modifies the term “an oven.”
Claim 1 recites the limitation “a first chamber” as well as “a second chamber” in line 2.  It is unclear if “a first chamber” and “a second chamber” are structures associated with “an oven” recited in Claim 1, line 1 or if “a first chamber” and “a second chamber” are not associated with “an oven” recited in Claim 1, line 1.
Claim 1 recites the limitation “an inlet through the first chamber and the second chamber” in lines 3-4.  It is unclear if “an inlet” is a structure associated with only “the first chamber” or if “an inlet” is a structure associated with both “the first chamber” as well as “the second chamber.”
Claim 1 recites the limitation “a vicinity of the separation means” in lines 9-10.  It is unclear what constitutes “a vicinity” or what reads on “a vicinity.”
Claim 1 recites the limitation “wherein the dewpoint of the heated fluid is lower in first chamber or in the second chamber that has a higher recirculation rate, wherein the dewpoint of the heated fluid is higher in the first chamber or the second chamber that has a lower recirculation rate” in lines 14-17.  These two limitations directly contradict one another.  It is unclear if the dewpoint of the heated fluid is lower or higher in the first 
Claim 1 recites the limitation “wherein the dewpoint of the heated fluid is lower in first chamber or in the second chamber that has a higher recirculation rate” in lines 14-15.  There is insufficient antecedent basis for the second chamber having a higher recirculation rate.  Examiner notes that this limitation would be clearer if amended to recite “wherein the dewpoint of the heated fluid is lower in the first chamber or in the second chamber wherein the second chamber has a higher recirculation rate than the first chamber.
Claim 1 recites the limitation “wherein the dewpoint of the heated fluid is higher in the first chamber or the second chamber that has a lower recirculation rate” in lines 16-17.  There is insufficient antecedent basis for the second chamber having a lower recirculation rate.  Examiner notes that this limitation would be clearer if amended to recite “wherein the dewpoint of the heated fluid is higher in the first chamber or in the second chamber wherein the second chamber has a lower recirculation rate than the first chamber.
Claim 1 recites the limitation “a flow direction of the product” in line 19.  It is unclear if the product, which is necessarily a food product by virtue of the product being cooked in Claim 1, line 2, is moving inside the oven.  Claim 1 recites “a heated fluid” in line 2 wherein the heated fluid is moved via recirculation.  It is unclear if the product is 
Claim 4 recites the limitation “a fluid” in line 2.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 2 or to an entirely different fluid.
Claim 4 recites the limitation “a fluid” in line 4.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 2 or to an entirely different fluid.
Claim 4 recites the limitation “fluids” in line 6.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 2 or to an entirely different fluid.  It is also unclear if multiple fluids (plural) are present in both the first chamber and the second chamber.
Claim 6 recites the limitation “fresh air” in line 1.  It is unclear what differentiates “fresh” air from regular air.
Claim 7 recites the limitation “a higher recirculation rate” in line 2.  Claim 1, line 15 already recites “a higher recirculation rate.”  It is unclear which chamber has “a higher recirculation rate.”
Claim 12 recites the limitation “wherein a drag is in counter flow to the flow direction of the product” in lines 1-2.  It is unclear what conditions and parameters are required for a drag to run in counter flow to the flow direction of the product.  For purposes of examination Examiner interprets an oven having two chambers wherein the first chamber has a different pressure than the second chamber to read on this limitation.
Claim 15 recites the limitation “A method for controlling an oven comprising” in line 1.  It is unclear if the transitional phrase “comprising” modifies the term “A method” or if the transitional phrase “comprising” modifies the term “an oven.”
Claim 15 recites the limitation “a first chamber” as well as “a second chamber” in line 2.  It is unclear if “a first chamber” and “a second chamber” are structures associated with “an oven” recited in Claim 15, line 1 or if “a first chamber” and “a second chamber” are not associated with “an oven” recited in Claim 15, line 1.
Claim 15 recites the limitation “cooking products in a first chamber and a second chamber” in line 2.  It is unclear if multiple products (plural) are cooked in each of a first chamber and a second chamber or if only a singular product is cooked in each of a first chamber and a second chamber in order to constitute two (plural) products cooked (one each in a first chamber and a second chamber).
Claim 15 recites the limitation “an inlet through the first chamber and the second chamber” in lines 3-4.  It is unclear if “an inlet” is a structure associated with only “the first chamber” or if “an inlet” is a structure associated with both “the first chamber” as well as “the second chamber.”
Claim 17 recites the limitation “optimized” in line 2 as well as in line 3.  The term “optimized” is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites the limitation “fresh air” in line 2.  It is unclear what differentiates “fresh” air from regular air.
Claim 23 recites the limitation “fresh air” in line 2.  It is unclear what differentiates “fresh” air from regular air.
Claim 26 recites the limitation “a fluid” in line 3.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 2 or to an entirely different fluid.
Claim 26 recites the limitation “a fluid” in line 5.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 2 or to an entirely different fluid.
Claim 27 recites the limitation “wherein the heated fluid flows from the second chamber to the first chamber due to the pressure difference” in liens 1-2.  The claims do not recite which of the first chamber and the second chamber has the higher pressure.  Since the pressure of the first chamber relative to the second chamber is not positively recited, it is unclear what is required for the heated fluid to flow from the second chamber to the first chamber.
Clarification is required.
Claims 2-3, 5, 13-14, 16, 21, and 24-25 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-17, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenen US 2011/0084056 (cited on Information Disclosure Statement filed February 8, 2021) in view of van der Eerden et al. US 2011/0226137 (cited on Information Disclosure Statement filed May 10, 2018).
Regarding Claim 1, Kuenen discloses a method for operating an oven (oven 1) comprising cooking a product in a first chamber (first chamber 3) and in a second chamber (second chamber 4) with a heated fluid, transporting the product with a conveyor means from an inlet through the first chamber (first chamber 3) and the second chamber (second chamber 4) to an outlet.  The conveyor means (conveyor belt 7) are at least partially arranged in a helical path (helical sections 8, 9).  The oven (oven 1) comprises a separation means (partition 2) to separate the first chamber (first chamber 3) and the second chamber (second chamber 4) wherein the conveyor means (conveyor belt 7) passes through the separation means (partition 2) (‘056, FIG. 1) (‘056, 
Kuenen is silent regarding the step of adjusting the recirculation rate of the heated fluid in the first chamber and in the second chamber resulting in adjusting a dewpoint of the heated fluid in the first chamber and in the second chamber wherein the dewpoint of the heated fluid is lower in the first chamber , the dewpoint of the heated fluid is higher in the first chamber, and the chamber that is furthest downstream relative to a flow direction of the product has the higher recirculation rate.
Van der Eerden et al. discloses a method for operating an oven (‘137, Paragraph [0027]).  The method comprises cooking a product in a first chamber (first treatment device 10) and in a second chamber (second treatment device 110) with a heated fluid, transporting the product with a conveyor means (conveyor belt 16)-- from an inlet (first inlet 12) through the first chamber (first treatment device 10) and the second chamber (second treatment device 110) to an outlet (first outlet 14) (‘137, Paragraphs [0040]-[0042]) wherein the conveyor means (conveyor belt 16) are at least partially arranged in a helical path (‘137, Paragraph [0027]).  The oven comprises a separation means to separate the first chamber (first treatment device 10) and the second chamber (second treatment device 110) wherein the conveyor means (conveyor belt 16) passes through the separation means (duct 62) (‘137, Paragraph [0037]).  The dewpoint of the heated 
Both Kuenen and van der Eerden et al. are directed towards the same field of endeavor of methods of operating an oven comprising cooking a product in a first chamber and a second chamber with a heated fluid and transporting the product with a helical conveyor means between the first chamber and the second chamber.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kuenen and utilize a heated fluid having a dewpoint that is different in the first chamber than in the second chamber wherein the heated fluid has a different recirculation rate in the first chamber than in the second chamber as taught by van der Eerden et al. in order to impart different characteristics to the food surface (‘137, Paragraphs [0049]-[0052]).
Further regarding Claim 1, Kuenen discloses the food products in the oven that are cooked being conveyed via a conveyor means (‘056, Paragraphs [0017] and [0046]) wherein at least one fan recirculates the heated fluid in each chamber (‘056, Paragraph [0023]) wherein the fan can force air into either the first chamber (chamber 3) (‘056, Paragraph [0051]) or the fan can force air into the second chamber (chamber 4) (‘056, Paragraph [0052]).  Since the food product is moving and since the fan can recirculate air into either the first chamber or the second chamber, Kuenen necessarily teaches the first chamber or the second chamber that is furthest downstream relative to a flow direction of the product has the higher recirculation rate since a pressure differential between the first chamber and the second chamber is established via the fan.
Regarding Claim 2, Kuenen discloses the separation means (partition 2) comprising a passage (passage 2.1) wherein the pressure difference is established between both sides of the passage (passage 21.) in the separate means (‘056, Paragraph [0051]).
Regarding Claim 3, Kuenen discloses one recirculation means (fan) provided in each of the first chamber and the second chamber (‘056, Paragraph [0023]) which recirculates the heated fluid in each of the first chamber and the second chamber at a flow rate wherein the flow rate is at least temporarily different in at least one of the first chamber and the second chamber to establish the pressure difference between the first chamber and the second chamber (‘056, Paragraphs [0051]-[0052]).
Regarding Claim 4, Kuenen discloses a fluid being injected into at least one of the first chamber and the second chamber (‘056, Paragraph [0049]) or a fluid being sucked into at least one of the fist chamber and the second chamber and then heated (‘056, Paragraph [0047]).
Further regarding Claim 4, since Kuenen teaches steps (i) and (ii), Kuenen is not required to teach step (iii) or (iv) by virtue of the phrase “and/or” recited throughout Claim 4.
Regarding Claims 5-6, applicant discloses pressure in zone 1 being lower than in zone 2 resulting in a drag from zone 2 to zone 1 resulting in an intake of fresh air through product exit 20 (Specification, Page 9, lines 8-13).  Kuenen discloses a pressure differential between the first chamber and the second chamber induced by removing air from one of the chambers or by injecting air into one of the chambers (‘056, Paragraph [0052]).  Therefore, Kuenen teaches a drag being induced between 
Regarding Claim 7, Kuenen discloses the fresh air being dragged into the first chamber or the second chamber which has a higher recirculation rate (circulation speed of fluid in one chamber is increased to improve heat transfer) (‘056, Paragraph [0024]) and an amount of the fresh air being adjusted by adjusting a difference between the recirculation rate in the first chamber and the second chamber (‘056, Paragraph [0047]).
Regarding Claim 12, Kuenen discloses process fluid flowing past heating elements and reintroduced into the respective chamber wherein the products to be cooked in the oven are moved (‘056, Paragraph [0047]) and a pressure differential being induced between the first chamber and the second chamber (‘056, Paragraph [0024]), which necessarily entails a drag being in counter flow to the flow direction of the product.  However, in the event that it can be argued that the drag does not necessarily run in counter flow to the direction of the product, mere reversal of drag so the drag runs in counter flow to the direction of the product is held to be an obvious modification in view of In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP § 2144.04.VI.A.).
Regarding Claims 13-14, Kuenen discloses the oven comprising an exhaust fluid stream (air and steam) that is utilized to pre-heat the product (‘056, Paragraph [0047]).
Regarding Claim 15, Kuenen discloses a method for operating an oven (oven 1) comprising cooking products in a first chamber (first chamber 3) and in a second chamber (second chamber 4) with a heated fluid, transporting the products with a conveyor means from an inlet through the first chamber (first chamber 3) and the second chamber (second chamber 4) to an outlet.  The conveyor means (conveyor belt 7) are at least partially arranged in a helical path (helical sections 8, 9).  The oven (oven 1) comprises a separation means (partition 2) to separate the first chamber (first chamber 3) and the second chamber (second chamber 4) wherein the conveyor means (conveyor belt 7) passes through the separation means (partition 2) (‘056, FIG. 1) (‘056, Paragraph [0046]).  A pressure difference is controlled between the heated fluid in the first chamber (first chamber 3) and the heated fluid in the second chamber (second chamber 4) in a vicinity of the separation means (partition 2) (‘056, Paragraphs [0051] and [0056]).  A recirculation rate of the heated fluid in the first chamber (first chamber 3) and in the second chamber (second chamber 4) is adjusted (via fans 16, 22) (‘056, Paragraph [0047]).
Kuenen is silent regarding the step of adjusting the recirculation rate of the heated fluid in the first chamber and in the second chamber resulting in adjusting a dewpoint of the heated fluid in the first chamber and in the second chamber.
Van der Eerden et al. discloses a method for operating an oven (‘137, Paragraph [0027]).  The method comprises cooking a product in a first chamber (first treatment device 10) and in a second chamber (second treatment device 110) with a heated fluid, transporting the product with a conveyor means (conveyor belt 16) from an inlet (first inlet 12) through the first chamber (first treatment device 10) and the second chamber 
Both Kuenen and van der Eerden et al. are directed towards the same field of endeavor of methods of operating an oven comprising cooking a product in a first chamber and a second chamber with a heated fluid and transporting the product with a helical conveyor means between the first chamber and the second chamber.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kuenen and utilize a heated fluid having a dewpoint that is different in the first chamber than in the second chamber wherein the heated fluid has a different recirculation rate in the first chamber than in the second chamber as taught by van der Eerden et al. in order to impart different characteristics to the food surface (‘137, Paragraphs [0049]-[0052]).
Regarding Claim 16, Kuenen discloses a recirculation rate of gas in one of the first chamber and the second chamber is controlled (‘056, Paragraph [0047]).
Regarding Claim 17, Kuenen discloses the steam process fluid being sucked up by fans out of the chambers and forced into the duct via a spiral casing and the process 
Regarding Claim 21, Kuenen discloses inducing the heated fluid to flow between the second chamber and the first chamber by creating the pressure difference between the second chamber and the first chamber (‘056, Paragraph [0051]).
Regarding Claim 22, Kuenen discloses drawing fresh air into the second chamber (chamber 4) (‘056, Paragraph [0051]).
Regarding Claim 23, Kuenen discloses the controlled leakage between the two chambers being initiated and maintained by reducing the pressure in the first chamber (first chamber 3) and/or increasing the pressure in the second chamber (chamber 4) and forcing air into the second chamber (chamber 4) (‘056, Paragraph [0051]).  Since Kuenen teaches reducing the pressure in the first chamber and/or increasing the pressure in the second chamber, Kuenen teaches an embodiment wherein free of any steps of drawing fresh air into the first chamber by virtue of the phrase “and/or.”
Regarding Claim 24, Kuenen discloses sucking the heating fluid from inside the first chamber and/or inside the second chamber by recirculating means (fans) and then forcing the heating fluid (steam) back into the same first chamber and/or the second chamber (reintroduced into respective chamber) (‘056, Paragraph [0047]).
Regarding Claim 25, Kuenen discloses prior to the step of forcing the heating fluid (steam) back into the same first chamber and/or the second chamber, the method comprising distributing the heating fluid (steam) according to a pattern (spiral) by distributing means (duct) (‘056, Paragraph [0047]).
Regarding Claim 26, Kuenen discloses a fluid being injected into at least one of the first chamber and the second chamber (‘056, Paragraph [0049]) or a fluid being sucked into at least one of the fist chamber and the second chamber and then heated (‘056, Paragraph [0047]).
Regarding Claim 27, Kuenen discloses a first embodiment wherein the second chamber (chamber 4) has a lower pressure than the first chamber (chamber 3) (‘056, Paragraph [0056]) and a second embodiment wherein the first chamber (chamber 3) has a lower pressure than the second chamber (chamber 4) (‘056, Paragraph [0057]).  Since Kuenen teaches both embodiments entailing a pressure difference between the first chamber and the second chamber of a first embodiment in which the second chamber has a lower pressure than the first chamber and a second embodiment of the first chamber having a lower pressure than the second chamber, Kuenen necessarily teaches an embodiment wherein the heated fluid flows from the second chamber to the first chamber due to the pressure difference.

Response to Arguments
Applicant’s arguments with respect to Claims 1-7, 12-17, and 21-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of Kuenen et al. modified with van der Eerden et al. over 35 USC 103(a).  It is also notes that several rejections over 35 USC 112(b) have also been made.  A Non-Final Office Action has been issued herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lygum US 5,329,916 discloses a method for operating an oven comprising cooking a product in a first chamber (chamber 26) and in a second chamber (chamber 27) with a heated fluid, transporting the product with a conveyor means (conveyor belt 7) from an inlet through the first chamber (chamber 26) and the second chamber (chamber 27) to an outlet wherein the conveyor means (conveyor belt 7) is at least partially arranged in a helical path.  The oven comprises a separation means (partition 25) to separate the first chamber (chamber 26) and the second chamber (chamber 27) wherein the conveyor means (conveyor belt 7) passes through the separation means (via passage 28 of partition 25) (‘916, FIG. 1) (‘916, Column 2, lines 3-41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792